 Case 20-30149         Doc 111      Filed 02/24/20 Entered 02/24/20 16:32:05                Desc Main
                                     Document     Page 1 of 2




                   IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

------------------------------------------------------------x
In re                                                       :
                                                            :
                                      1
SD-CHARLOTTE, LLC, et al.,                                  : Case No. 20-30149
                                                            : Chapter 11 (Jointly Administered)
                  Debtors.                                  :
------------------------------------------------------------x

                                   NOTICE OF APPEARANCE

        The undersigned hereby enters his appearance as counsel for STORE Capital Corporation

and SVCN 1, LLC (formerly Spirit Master Funding, LLC) in the above-captioned cases and

requests that copies of all documents required to be served on STORE Capital Corporation and

SVCN 1, LLC in these proceedings be served on him.

        This, the 24th day of February, 2020.

                                                 NELSON MULLINS RILEY
                                                 & SCARBOROUGH LLP

                                                 By: s/ Thomas G. Hooper
                                                    Thomas G. Hooper
                                                    N.C. State Bar No. 25571
                                                    301 South College Street, Suite 2300
                                                    Charlotte, North Carolina 28202
                                                    Telephone: (704) 417-3000
                                                    Facsimile: (704) 377-4814
                                                    Email: tom.hooper@nelsonmullins.com

                                                     Attorneys for STORE Capital Corporation
                                                     & SVCN 1, LLC




        The Debtors, together with the last four digits of each Debtor’s federal tax identification
        1

number, are: SD-Charlotte, LLC (7237); RTHT Investments, LLC (2540); SD Restaurant Group,
LLC (0331); SD-Missouri, LLC (8294); and Southern Deli Holdings, LLC (9425).
 Case 20-30149        Doc 111     Filed 02/24/20 Entered 02/24/20 16:32:05              Desc Main
                                   Document     Page 2 of 2




                                       Certificate of Service

        The undersigned certifies that, on February 24, 2020, the foregoing document was filed
electronically. Notice of this filing was sent by operation of the Court’s electronic filing system
to all parties identified on the electronic filing receipt. Parties may access this filing through the
Court’s electronic filing system.

                                               NELSON MULLINS RILEY
                                               & SCARBOROUGH LLP

                                               By: s/ Thomas G. Hooper
                                                  Thomas G. Hooper
                                                  N.C. State Bar No. 25571
                                                  301 South College Street, Suite 2300
                                                  Charlotte, North Carolina 28202
                                                  Telephone: (704) 417-3000
                                                  Facsimile: (704) 377-4814
                                                  Email: tom.hooper@nelsonmullins.com

                                                  Attorneys for STORE Capital Corporation
                                                  & SVCN 1, LLC




                                                  2
